         Case 2:20-cv-02529-KSM Document 13 Filed 07/10/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 ERSKINE KENT,                                                CIVIL ACTION

        Plaintiff,
                                                              NO. 2:20-cv-02529-KSM
        v.

 DRIVETIME CAR SALES LLC,

        Defendant.


                                        MEMORANDUM

MARSTON, J.                                                                          July 10, 2020

       Plaintiff Erskine Kent brings this action against Defendant DriveTime Car Sales LLC

alleging that DriveTime knowingly and fraudulently sold Kent a defective vehicle. Presently

before the Court is DriveTime’s Motion to Compel Arbitration and Stay Proceedings. For the

reasons discussed below, the Court will grant DriveTime’s motion.

                                                 I.

       Taking the facts in Kent’s complaint as true, in September 2017, Kent purchased a vehicle

from DriveTime. (Doc. No. 1-5, ¶ 5.) Before Kent purchased the vehicle, DriveTime represented

to Kent that the vehicle had not been involved in any accidents nor had any collision damage or

repairs. (Id. at ¶¶ 10, 13–14.) However, the vehicle was defective when it was delivered to Kent,

which resulted in Kent having multiple issues with the vehicle, including failing a state inspection.

(Id. at ¶¶ 7–9.) In February 2019, Kent’s vehicle was examined, which revealed several physical

defects, including evidence of a prior collision. (Id. at ¶¶ 11–12.) Such defects reduced the value

of Kent’s vehicle. (Id. at ¶¶ 15–16.)
          Case 2:20-cv-02529-KSM Document 13 Filed 07/10/20 Page 2 of 6




        At the time Kent purchased the vehicle from DriveTime, Kent and DriveTime entered into

a Simple Interest Retail Installment Contract (“Sales Installment Contract”), which was attached

as Exhibit A to Kent’s complaint. (Doc. No. 1-5, Ex. A, pp. 14–19.)1 A section of the Sales

Installment Contract reads, “Arbitration Agreement: The arbitration agreement entered into

between you and Dealer is incorporated by reference into and is a part of this Contract”

(“Arbitration Agreement”). (Id. at Ex. A, p. 18 (bold in original).) The referenced, though separate,

Arbitration Agreement was also signed by both Kent and DriveTime as part of the vehicle-

purchase transaction, and was also attached as Exhibit A to Kent’s complaint.2 (Id. at Ex. A, pp.

65–69.)

        As a result of the purportedly defective vehicle, and notwithstanding the Arbitration

Agreement, Kent filed his complaint against DriveTime in the Court of Common Pleas of

Montgomery County. (Doc. No. 1, ¶¶ 1–5.) Kent brought claims for fraud/fraudulent

misrepresentation, violation of the Unfair Trade Practices and Consumer Protection Law, and

violation of the Pennsylvania Motor Vehicle Sales Finance Act. (Doc. No. 1-5, ¶¶ 17–30.)

DriveTime removed the case to federal court (Doc. No. 1), and subsequently filed its motion to

compel arbitration (Doc. No. 5). Kent then filed his opposition to DriveTime’s motion (Doc. No.

8), and DriveTime filed its reply brief (Doc. No. 11). DriveTime’s motion is now ripe for review.




1
 The Court notes that the copy of the Sales Installment Contract attached as Exhibit A to Kent’s
complaint is signed only by DriveTime. Kent’s complaint, however, cites to Exhibit A as evidence of
Kent’s purchase of the vehicle from DriveTime. (Doc. No. 1-5, ¶ 5.) As well, DriveTime attaches a copy
of the Sales Installment Contract to its motion to compel arbitration, which is signed by both Kent and
DriveTime. (Doc. No. 5-3, pp. 2–6.) Kent then uses this same copy—signed by both parties—as Exhibit
B to his brief opposing DriveTime’s motion. (Doc. No. 8-1, Ex. B, pp. 11–16.)
2
 The Arbitration Agreement expressly allowed Kent to reject the Arbitration Agreement up to thirty days
after entering into the Sales Installment Contract. (Doc. No. 1-5, Ex. A, p. 67.)


                                                   2
          Case 2:20-cv-02529-KSM Document 13 Filed 07/10/20 Page 3 of 6




                                                  II.

       “[W]hen it is apparent, based on the face of a complaint, and documents relied upon in the

complaint, that certain of a party’s claims are subject to an enforceable arbitration clause, a motion

to compel arbitration should be considered under a Rule 12(b)(6) standard. . . .” Guidotti v. Legal

Helpers Debt Resolution, LLC, 716 F.3d 764, 776 (3d Cir. 2013) (internal citations and quotations

omitted). In deciding a motion under the Rule 12(b)(6) standard, “courts accept all factual

allegations as true, [and] construe the complaint in the light most favorable to the plaintiff . . . .”

Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). While the court must accept well-

pled factual allegations in the complaint as true, the court may disregard any legal conclusions. Id.

at 210–11; see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In deciding the motion, the court

may consider “the complaint, exhibits attached to the complaint, and matters of public record.”

Levins v. Healthcare Revenue Recovery Grp., LLC, 902 F.3d 274, 279 (3d Cir. 2018) (internal

citations and quotations omitted).

                                                 III.

       Section 2 of the Federal Arbitration Act provides that arbitration agreements “evidencing

a transaction involving [interstate] commerce . . . shall be valid, irrevocable, and enforceable, save

upon such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. As

the court must determine whether the particular dispute is arbitrable, “[a] motion to compel

arbitration calls for a two-step inquiry into (1) whether a valid agreement to arbitrate exists and (2)

whether the particular dispute falls within the scope of that agreement.” Trippe Mfg. Co. v. Niles

Audio Corp., 401 F.3d 529, 532 (3d Cir. 2005).

       A district court looks to relevant state law on the formation of contracts to determine if a

valid arbitration agreement exists. See, e.g., First Options of Chicago, Inc. v. Kaplan, 514 U.S.




                                                  3
         Case 2:20-cv-02529-KSM Document 13 Filed 07/10/20 Page 4 of 6




938, 944 (1995). A federal court sitting in diversity must apply the substantive law of the state in

which the court sits, including its choice of law rules. Klaxon Co. v. Stentor Elec. Mfg. Co., 313

U.S. 487, 496 (1941). Here, the parties agree that Pennsylvania law applies.

       In opposing DriveTime’s motion, Kent does not dispute that the Arbitration Agreement

exists and that he signed it. (Doc. No. 8; see also Doc. No. 1-5, Ex. A, pp. 65–69 (signed

Arbitration Agreement attached to complaint).) Neither does Kent dispute that his claims fall

within the scope of the Arbitration Agreement. (Doc. No. 8.) Rather, Kent’s sole argument is that

the Arbitration Agreement is invalid and unenforceable under Pennsylvania law because it is

“outside of the [Sales Installment Contract].” (Id. at pp. 3–6.) In support of his argument, Kent

relies on two cases: Knight v. Springfield Hyundai, 81 A.3d 940 (Pa. Super. Ct. 2013) and Gregory

v. Metro Auto Sales, Inc., 158 F. Supp. 3d 302 (E.D. Pa. 2016).

       In Knight, despite the buyer’s order containing an arbitration agreement, the court held that

there was no enforceable arbitration agreement between the plaintiff-buyer and the defendant-

seller because the separate sales installment contract did not contain an arbitration agreement.

Knight, 81 A.3d at 943, 948–49. The Knight court opined that the buyer’s order—including its

arbitration agreement—was “subsumed” by the sales installment contract pursuant to the

Pennsylvania Motor Vehicle Sales Finance Act. Id. at 948. As well, the court noted that the sales

installment contract stated it constituted “the entire agreement” between the parties. Id. As such,

because the sales installment contract itself did not contain an arbitration agreement, there was no

enforceable arbitration agreement. Id. at 948–49. Likewise, following the reasoning in Knight, the

court in Gregory reached the same conclusion. Gregory, 158 F. Supp. 3d at 305 (concluding that

the buyer’s order—and its arbitration agreement—was subsumed by the sales installment contract,




                                                 4
           Case 2:20-cv-02529-KSM Document 13 Filed 07/10/20 Page 5 of 6




and because the sales installment contract did not contain an arbitration agreement, there was no

enforceable arbitration agreement).

         Kent’s reliance on Knight and Gregory, however, is unavailing as both cases are fatally

distinguishable to this case. Unlike in Knight and Gregory—where the separate buyer’s order, and

its arbitration agreement, were subsumed by a sales installment contract that made no mention of

arbitration—here, there is no separate buyer’s order at issue. Instead, the Arbitration Agreement

itself is explicitly incorporated into the Sales Installment Contract. The Sales Installment Contract

between Kent and DriveTime states:

         Arbitration Agreement: The arbitration agreement entered into between you and
         Dealer is incorporated by reference into and is a part of this Contract.

(Doc. No. 1-5, Ex. A, p. 18.) Thus, under the express terms of the Sales Installment Contract, the

Arbitration Agreement “is a part of this Contract.” As such, even if all agreements other than the

Sales Installment Contract were “subsumed,” it cannot logically be said that the Sales Installment

Contract subsumed itself.

         Moreover, unlike in Knight where the sales installment contract expressly stated that it

contained “the entire agreement” and made no mention of arbitration, 81 A.3d at 948, here, the

Sales Installment Contract expressly includes the Arbitration Agreement (Doc. No. 1-5, Ex. A, p.

18). For these reasons, Knight and Gregory are easily distinguishable from the case before this

Court.

         In response to the Sales Installment Contract’s incorporation of the Arbitration Agreement,

Kent simply states that “the Sales Installment Contract invalidly incorporates by reference a

distinct and separate document, i.e. the Arbitration Agreement.” (Doc. No. 8, p. 6.) Kent does not

provide any legal support for this conclusory assertion. Even if Kent were to rely on Knight, the

sales installment contract in Knight did not attempt to incorporate any documents, so Knight is



                                                  5
         Case 2:20-cv-02529-KSM Document 13 Filed 07/10/20 Page 6 of 6




inapposite. Knight, 81 A.3d at 948 (stating that the sales installment contract specified that it

contained “the entire agreement”); see also Dunn v. B&B Auto., No. 12–377, 2012 WL 2005223,

at *3–4 (E.D. Pa. June 5, 2012) (holding that the arbitration agreement was enforceable, as the

sales installment contract included a checked box stating “Arbitration Agreement Attached” and

the arbitration agreement was expressly incorporated into the sales installment contract). Kent’s

conclusory and unsupported assertion is unavailing.

       As the signed Arbitration Agreement between Kent and DriveTime “is a part of this [Sales

Installment] Contract,” the Arbitration Agreement is enforceable. (Doc. No. 1-5, Ex. A, pp. 18,

69.)

                                              IV.

       Because the Arbitration Agreement is enforceable, and because there are no other issues in

dispute, the Court grants DriveTime’s motion to compel arbitration and stay proceedings. See 9

U.S.C. §§ 3–4.

       An appropriate order follows.




                                               6
